DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/CL2017/050046 filed 5 September 2017.

Examiner’s Note
Applicant's amendments and arguments filed 11 August 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 11 August 2022, it is noted that claims 1-2  and 4-25 have been amended. Support can be found in the specification at (pg 5, lns 7-15; pg 15, lns 9-12). No new matter has been added.

Election/Restrictions
Applicant’s previously elected curcumin (carotenoid), cationic polymethacrylate (cationic polymer species), and lecithin anionic extract (anionic surfactant).

Status of the Claims
Claims 1-2 and 4-25 are pending.
Claims 10 and 12-25 are withdrawn.
Claims 1-2, 4-9, and 11 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2012/0064136) in view of DiMauro (US 2010/0087527) in view of Rajput et al. (Poultry Science 92 :1177–1185) in view of Heller (US 2020/0054702).
Applicant claims, in claim 1, a method to obtain a powder from nanoemulsions, cationic nanocapsules, or anionic nanocapsules comprising a) mixing a carotenoid with an anionic surfactant, water miscible solvent, and liquid oil within a recited ratio range, b) adding water to the mixture, c) removing the organic solvent to obtain a nanoemulsion and 4) lyophilizing to a dry powder. Claim 1 further requires that for cationic nanocapsules, the step of adding a cationic polymer solution to the water is added and for anionic nanocapsules, the step of adding an anionic polymer is added. Claim 2 recites an optional additional organic solvent. In claims 4 and 8-9, a cationic polymer is added to the water phase or the overall nanoemulsion and claim 5 optionally includes an anionic polymer. Claims 6-7 narrow the carotenoid to curcumin and narrow the other species and concentrations.
Baker teaches treating signs of aging in the skin comprising administering a nanoemulsion (abstract). The nanoemulsion can comprise an active agent selected from the group comprising carotenoids [0031-0032] (claim 9) which can be present from 0.001-99% [0063]. Furthermore, the composition can comprise anionic surfactants [0105, 0117]. The method of Baker comprises mixing an oil phase into an aqueous phase to yield an emulsion [0169]. The emulsion is then processed to achieve a desired particle size [0169]. The oil is soybean oil and is combined with TWEEN20 (nonionic surfactant), ethanol (organic solvent), CPC (cationic surfactant), EDTA, water, and optionally a thickening agent [0170]. The ratio of nonionic surfactant to solvent to oil is approximately 1.8:22:19 which normalizes to 1:12:10 (Table 2). Baker broadly teaches that the nanoemulsion can comprise oil (about 1-80%), organic solvent (about 0.1-50%), an at least one surfactant (about 0.001-10%) [0062]. The cationic surfactant can be a poly (methyl methacrylate) copolymer [0107] and can be present from about 0.001-5% [0119]. Regarding the organic solvent, suitable options include ethanol, acetone, and combinations thereof [0098]. Lecithin is taught as a suitable emulsifier or surfactant useful in the invention [0147]. The composition of Baker can be for sustained release or controlled release [0152]. The optional thickening agents can be selected from the group comprising acrylamide copolymers and sodium carrageenan [0148]. An example of a thickening agent is KLUCEL which is used in about 1% in Example 1 (Table 2). Pharmaceutically acceptable dosage forms include powder [0151].
Baker does not teach the active, surfactant, and oil in the oil phase. Baker does not teach removing the organic solvent. Baker does not teach the specific species of carotenoid or the ratio required. Baker does not teach lyophilization to remove water to form a powder.
DiMauro teaches forming a nanoemulsion of curcumin derivatives (title) wherein the organic solvent is subsequently removed via evaporation to provide a colloidal suspension of particles suitable for slow (aka sustained) release [0112]. DiMauro is analogous art to Baker as it focuses on the delivery of curcumin to the body [0011]. Although primarily intranasal, delivery can include topical and transdermal methods [0103, 0118].
Rajput teaches that curcumin and lutein are two types of carotenoids (abstract; pg 1178, ¶2).
Heller teaches that emulsions containing an active agent (in this case, cannabis) can be directly lyophilized and milled into a free flowing powder [0141]. Lyophilization is one method for removal of water in addition to evaporation [0243]. Lyophilization results in a dry solid mass [0243].
It would have been prima facie obvious to prepare the nanoemulsion of Baker comprising mixing an oil phase with an aqueous phase. The aqueous phase is taught as being distinct from the oil phase [0062] wherein the latter comprises the organic solvent, oil, and surfactants. The specific combination of features claimed is disclosed within the broad generic ranges taught by Baker but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Baker does not anticipate this specific combination of surfactants, solvents, actives, and oil in the oil phase anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of actives, surfactants, and solvents from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting obvious composition would comprise in the oil phase, a carotenoid (active), lecithin (anionic surfactant), and ethanol and acetone (organic solvents). The ratio of active surfactant to solvent to oil based on the broad teachings in Baker can be .1%:.86%:11.4%:3.4%, which normalized to 1:8.6:114:34 as required in instant claim 7. Example 1 shows a broad range of ethanol (from 0.68-22.6%) thus the amount and ratio of solvents does not appear to be critical in Baker. Thus, adding acetone in up to 14x that of the rest of the oil phase would have been obvious. Baker teaches adding the oil and water phases, therefore adding the water into the oil would have been obvious and a ratio of 36x the oil phase would have been obvious. The amounts of each agent and the ratios between do not appear to be critical in the prior art nor does the Applicant have evidence of an unexpected result based on a particular ratio. That being said and in lieu of objective evidence of unexpected results, the amounts and ratios of each agents can be viewed as a variable which achieves the recognized result of successfully forming a sustained release nanoemulsion. The optimum or workable range of water, oil, solvent, surfactant, and active agent can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of agents nonobvious.
Baker does not teach removing the organic solvent so the skilled artisan would have found it obvious to look to DiMauro which teaches that organic solvent removal from curcumin nanoemulsions is beneficial in providing a suspension of particles for slow release. The resulting method of forming a nanoemulsion comprising mixing an oil phase comprising soybean oil, lecithin (anionic surfactant), ethanol and acetone (organic solvents), and a thickening agent with an aqueous phase and then drying, based on DiMauro, to form a slow release nanostructure would have been obvious based on the prior art. Regarding the lecithin, the Examiner is interpreting “lecithin anionic extract” as being the same structure as lecithin. The burden is shifted back to the Applicant to explain or prove if this is untrue. The amount of each agent is defined in Baker in broad ranges and the ratios of the instant claims are encompassed within the prior art ranges. In addition, the ratios are result effective variables that can be optimized. Baker also does not teach lyophilization however Heller teaches that lyophilization is a method akin to dehydration wherein water is removed from an emulsion to form a dry mass that can be formed into a powder. Since Baker teaches powder as a suitable form of their composition, a step for removing water from the emulsion would be necessary. As such, the skilled artisan would have found it obvious to look to Heller for its teaching of lyophilization to convert an emulsion to a powder.
Regarding claims 1 and 8-9, Baker teaches including a cationic polymer in 0.001-5% which can be a poly (methyl methacrylate) copolymer. The cationic surfactant appears to be preferred in the oil phase, but it would be obvious to rearrange the parts of a prior art disclosure to include it in the aqueous phase (see MPEP 2144.04(VI)C).
Regarding the active agent of Baker, it would have been obvious to select any carotenoid to be included in the nanoemulsion. Rajput teaches that curcumin and lutein are two carotenoids, therefore it would have been obvious to select curcumin to use in the invention of Baker. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting composition renders obvious instant claims 1-2 and 4-9.

Claims 1-2, 4-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2012/0064136) in view of DiMauro (US 2010/0087527) in view of Rajput et al. (Poultry Science 92 :1177–1185) in view of Heller (US 2020/0054702) in view of Zaidel et al. (US 8,540,971).
See above for a description of claims 1-2 and 4-9. In claim 11, the nanocapsule of claim 8 is mixed with a solution of iota-carrageenan (0.0765%) in a ratio of 1:1.
Baker, DiMauro, Rajput, and Heller, as applied supra, are herein applied in their entirety for their teachings of a nanoemulsion comprising a carotenoid, surfactants, oil, solvents, and an aqueous phase wherein the solvents are removed.
Baker teaches that the nanoemulsions may be formulated into pharmaceutical compositions comprising the nanoemulsion and suitable excipients [0149] wherein the composition can be in the form of a gel [0151]. Baker also teaches that to form a gel, a thickening agent is optionally included [0170].
Baker does not teach wherein the nanoemulsion is further treated with a solution of iota-carrageenan.
Zaidel teaches that iota-carrageenan is a thickening agent useful in pharmaceutical compositions in amounts of about 0.01-15% (col 10, lns 31-41).
It would have been prima facie obvious to prepare the nanoemulsion of Baker and Rajput and remove the organic solvent as taught by DiMauro and water as taught by Heller to form a powder. It would have further been obvious to formulate the invention of Baker as a gel composition using a thickening agent. Zaidel teaches that iota-carrageenan is a thickening agent therefore it would have been obvious to prepare the nanoemulsion of Baker and then mix it with an equal amount of solution of iota-carrageenan (0.01-15%) to prepare a pharmaceutical gel composition, reading on instant claim 11.

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 8-9 of their remarks, that the claims are not obvious because the cited prior art does not teach or suggest lyophilizing nanoemulsions, cationic nanocapsules, and anionic nanocapsules with carotenoids to obtain a dry powder.
In response, Baker teaches forming a powder as a pharmaceutically acceptable form of their composition. It would have been obvious to prepare the emulsion of Baker and remove both the organic solvent and the water (by lyophilization) so as to achieve a dry powder product.

The Applicant argues, on page 9 of their remarks, that the combination of references does not recognize the problems addressed by the claims, which include a potential loss of physicochemical characteristics.
In response, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The instant claims are not towards any physical properties of the composition being made. Thus, the prior art references which do not address said properties are still suitable prior art as they teach the claimed method but are not required to teach limitations not in the claims.

The Applicant argues, on page 10 of their remarks, that the references are unrelated and would not have been combined. The Applicant argues impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant application, the above references are combined so as to achieve the benefit of a dry powder formulation of the emulsion of Baker. Secondary references DiMauro, Rajput, Heller, and Zaidel are analogous references in that they are all in the pharmaceutical field, thus combination thereof is appropriate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613